DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-25 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 in step (e) claims “receiving input from an interface device operated by a user to select one or more groups of fault frequency peaks to be displayed” and in step (f) claims “displaying the one or more groups of fault frequency peaks in a spectral plot on a graphic display device”.  This claim is unclear if step (f) is claiming the selected group selected in step (e) or a different group.  Amending step (f) to claim “displaying the one or more selected groups of fault frequency peaks in a spectral plot on a graphic display device” is one way to overcome this indefinite issue.  
Claim 18 in step (e) claims “receiving input from an interface device operated by a user to select one or more groups of fault frequency peaks to be displayed” and in step (f) claims “displaying the one or more groups of fault frequency peaks in a spectral plot on a graphic display device”.  This claim is unclear if step (f) is claiming the selected group selected in step (e) or a different group.  Amending step (f) to claim “displaying the one or more selected groups of fault frequency peaks in a spectral plot on a graphic display device” is one way to overcome this indefinite issue.   
Claim 18 in step (e) claims “receiving input from an interface device operated by a user to select one or more groups of fault frequency peaks to be displayed” and in step (h) claims “displaying the energy associated with each of the one or more groups of fault frequency peaks in a trend plot that is displayed on the graphic display device simultaneously with the spectral plot, wherein the trend plot covers the extended period of time”.  This claim is unclear if step (h) is claiming the selected group selected in step (e) or a different group.  Amending step (h) to claim “displaying the one or more 
Claim 18 in step (a) claims “accessing time waveform machine condition data from a memory or storage device, wherein the time waveform machine condition data was measured at a first measurement time that occurred within an extended period of time” and in step (g) claims “determining energy associated with each of the one or more groups of fault frequency peaks selected in step (e) over the extended period of time”.  This claim is unclear since the range of the claimed “over the extended period of time” claimed in step (g) is greater than the claimed “within an extended period of time” claimed in step (a) attributed to the stored time waveform machine condition data.
	Claims 11, 17, and 22 each claim “displaying in the spectral plot additional spectral peaks that are unrelated to fault frequency peaks” while each of parent claims 1 and 18 claim to select one or more groups of fault frequency peaks and parent claim 12 claims , and 18 claims to identify and display one or more groups of fault frequency peaks.  Each of these claims are unclear if the fault frequency peaks in the “to fault frequency peaks” are the same fault frequency peaks previously claimed in each of the parent claims or a broader range of fault frequency peaks.
Allowable Subject Matter
Claims 12-16 and 24 are allowed.
Claims 1-11, 17-23, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-11 and 23:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “wherein each of the one or more groups of fault frequency peaks is displayed in a color or a line style that is different from colors or line styles in which other spectral peaks are displayed”.
	Claims 12-17 and 24:
	The prior art of record fails to teach or suggest in the context of independent claim 12 “(g) displaying in a spectral plot on a graphic display device the one or more groups of fault frequency peaks that are identified as associated with the machine type selected”.
	Claims 18-22 and 25:
	The prior art of record fails to teach or suggest in the context of independent claim 12 “(h) displaying the energy associated with each of the one or more groups of fault frequency peaks in a trend plot that is displayed on the graphic display device simultaneously with the spectral plot, wherein the trend plot covers the extended period of time”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613